department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b scholarship c name d organization f organization x dollars amount y dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates you will operate a scholarship program called the b that was established as a memorial to c in recognition of his valuable contributions to the field of electrical engineering the b is awarded annually and carries a stipend of up to x dollars it is awarded for one year of full-time graduate work in electrical engineering at an engineering school of recognized standing located in the u s it is not renewable letter catalog number 58263t to be eligible for the b the student must be a permanent resident of the u s have majored in the field of electrical engineering and have received a bachelor's degree from an engineering college of recognized standing the b is only awarded to a full-time first year graduate student in the event the college is conducting a combined b s and m s degree program the student in the penultimate year would be eligible for the award which would apply in the final year of the program the b is advertised on the d website and flyers are distributed at conferences when applicable in addition email and social media announcements are made through d student activities f d women in engineering and d educational activities to apply for the b interested students must submit an application and certified transcripts from all colleges and universities they have attended along with three letters of recommendation from college university professors who are familiar with their work the letters of recommendation should reference the applicant's ability to perform graduate level work originality and creativity character diligence and social responsibility ability to lead ability to communicate and where the professor would rank the candidate among other students in the field from recent years the b committee is designated by d to solicit nominations from eligible universities review the applications and select a qualified recipient committee members are volunteers appointed by the administering awards body from d membership with terms up to three years the committee reviews each applicant’s academic performance work history and personal statements to select recipients each applicant’s aptitude for engineering personal statement about his her future plans for a career in electrical engineering and potential impact on advancing technology for the benefit of humanity as part of d’s mission are also considered once the selection committee has selected the recipient the final_decision is forwarded to the d educational activities board for final approval this provides a secondary overview of the proposed recipients to ensure quality recipients individuals serving on any board or committee involved at any stage of the recipient selection or approval process for an award shall be ineligible to receive or act as a nominator or reference for that award this conflict of interest limitation shall apply to all awards given by the d or any of its organizational units scholarship funds are paid as a one-time payout to the university and are designated for the student's educational expenses the recipient may also accept other tuition assistance or scholarships to support his her graduate work the recipient may attend an awards presentation to accept the honor which would provide additional professional development and networking opportunities if he or she is able a travel stipend up to y dollars may be reimbursed to the student with applicable receipts the travel stipend will reduce the amount of the scholarship accordingly if the recipient does not attend the school or changes his or her program of study then the scholarship may be given to an letter catalog number 58263t alternate if he she is in good standing if the recipient and the alternate are both unable to use the scholarship funds then no scholarship is given that year you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request the effective date of our approval is date which is the date your request was submitted this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box letter catalog number 58263t cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
